Allowable Subject Matter
Claims 1-5, 7-12, 14-15, 21 and 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
 “a first gate structure over and around the first vertical stack of channel members, wherein the first gate structure comprises a first gate top feature disposed over a topmost channel member of the first vertical stack of channel members”, 
“a second gate structure over and around the second vertical stack of channel members, wherein the second gate structure comprises a second gate top feature disposed over a topmost channel member of the second vertical stack of channel members”,
a first gate spacer disposed along the first gate top feature, … a second gate spacer disposed along the second gate top feature, wherein the first gate spacer comprises a first thickness measured at a height along the first direction, wherein the second gate spacer comprises a second thickness measured at the height along the first direction and the second thickness is smaller than the first thickness” as recited in claim 1,

“wherein each of the first plurality of GAA devices further comprises a first gate spacer disposed along a sidewall of the first gate top feature, wherein each of the second plurality of GAA devices further comprises a second gate spacer disposed along a sidewall of the second gate top feature, wherein the first gate spacer comprises a first thickness measured at a height along the first direction, wherein the second gate spacer comprises a second thickness measured at the height along the first direction, wherein the second thickness is smaller than the first thickness” as recited in claim 11, and



Balakrishnan et al. (US 2018/0082902 A1) teaches a device (fig. 18) including a first gate structure (250-left) over and around a first vertical stack of channel members (140-left), wherein the first gate structure comprises a first gate top feature disposed over a topmost channel member of the first vertical stack of channel members (topmost portion of 250-left ), a second gate structure (250-right) over and around a second vertical stack of channel members (140-right), wherein the second gate structure comprises a second gate top feature disposed over a topmost channel member of the second vertical stack of channel members (topmost portion of 250-right), a first gate spacer disposed along the first gate top feature (163 disposed along top portion of 250-left), a second gate spacer disposed along the second gate top feature (163 disposed along top portion of 250-right).  However, Balakrishnan does not teach wherein the second gate spacer thickness is smaller than the first gate spacer thickness, as required by independent claim 1.

Cho et al. (US 2018/0294331 A1) teaches a GAA semiconductor device (fig. 2) including first and second gate spacers (136 of left-most device and 136 of middle or right-most device).  However, Cho does not disclose that, when measured at the same height, the outer spacer 136 of the first device is greater than the outer spacer 136 of the second device, as required by independent claim 1.

Therefore, neither Balakrishnan nor Cho teach all of the limitations of claim 1.

Independent claims 11 and 21 each contain features similar to claim 1, and are allowed for the same reason.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

In light of these limitations in the claims (see Applicant’s figs. 22A-22B and related text), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894